DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on September 20, 2021.  In particular, claim 1 has been amended to indicate that the compound of Formula (I) is the only crosslinking system and that the composition is devoid of sulfur and accelerator.  This combination of limitations was not present at the time of the previous office action.  Thus, the following action is properly made final.
Claim Objections
Claim 17 is objected to because of the following informalities:  0.2 to 100 should have a “phr” afterwards.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the following amendment appears to have some internal inconsistencies.

    PNG
    media_image1.png
    142
    644
    media_image1.png
    Greyscale

The inconsistency arises because molecular sulfur and a vulcanization accelerator are both conventionally considered parts of a “crosslinking system”.  The amendment notes that the composition should be both devoid of a crosslinking system, yet the sulfur and the accelerator can be also be present in amount less than 1 phr.  It is the examiner’s assumption that the applicant intends that the composition is devoid of any crosslinking system including the sulfur and the accelerator and, therefore, suggests that the applicant delete the two limitations which read “or contains less than 1 phr”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 6, 12-13, 16, 19-21, 25 and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pandiaraj (WO 00/34383) with evidence provided by Vasseur (US 2005/0043448).
	Regarding claims 1-2, 6, 12-13, 16 and 19-21 and 27, Pandiaraj teaches a tire (col. 15, lines 10-15) comprising a filler (col. 11, line 25-30), an a polymer such as natural rubber (col. 2, lines 15-20) which is a diene elastomer of polyisoprene and a system of crosslinking which can be a bismaleimide system called (HVA2) (Examples).  As evidenced by Vasseur, HVA2 is N,N’-(m-phenylene)-bismaleimide (Table 1) which has the following structure:

    PNG
    media_image2.png
    147
    237
    media_image2.png
    Greyscale

Pandiaraj teaches that the crosslinking system based on the bismaleimide system is the only crosslinking system in said composition.  It is noted that on page 10, lines 1-15, it teaches that HVA2 can provide sufficient crosslinking when used alone when the total rubber content is less than 15%.
	Regarding claim 25, Pandiaraj teaches that the filler can be carbon black (col. 11, lines 5-10).
Claim(s) 1-2, 6, 8, 10-11, 14-15, 17 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kehn (US 3,334,075).
Regarding claim 1, Kehn teaches a tire (col. 1, lines 20-30) comprising a rubber composition based on at least a filler (col. 7, lines 65-75), a polymer comprising conjugated diene functions (col. 3, lines 1-10) and a system for crosslinking said polymer is a multimaleimide which reads on the recited formula (I).

    PNG
    media_image3.png
    54
    158
    media_image3.png
    Greyscale
 where M is 
    PNG
    media_image4.png
    75
    117
    media_image4.png
    Greyscale
 (col. 4).  Kehn teaches that the multimaleimide is the only crosslinking system (col. 2, lines 60-65).
Regarding claim 2, Kehn teaches that A represents is a divalent hydrocarbon group comprising 1 to 1800 carbon atoms (col. 5, lines 1-30).
Regarding claims 6 and 8, Kehn teaches that A represents a divalent group containing both an aliphatic and aromatic portion such as a di-substituted dialkylene aromatic radical (col. 5, lines 5-10).
Regarding claim 10, Kehn teaches that A is interrupted by sulfur or nitrogen (col. 4, lines 40-45).
Regarding claims 11 and 14-15, Kehn teaches that the polydienophile can be a trimaleimide which has the following formula: 
    PNG
    media_image5.png
    44
    75
    media_image5.png
    Greyscale
 (col. 5, lines 60-70) which indicates that a variety of R2 groups which can be alkyl, aryl, etc. is substituted by a radical of Formula (II).
Regarding claim 17, Kehn teaches that the polydienophile is present in the amount from 0.2 to 20 phr (col. 2, lines 45-55).
Regarding claim 22, Kehn teaches that cyclopentadienes can be incorporated into the polymer (col. 3, lines 5-15).
Response to Arguments
The 35 USC 112 2nd paragraph rejection set forth against claims 14-16 are withdrawn in light of applicant’s argument filed on September 20, 2021.
Applicant’s argument:  Nagasaki no longer reads on the newly amended independent claim.
Examiner’s response:  Nagasaki is no longer used as a prior art reference.
Applicant’s argument:  Pandiaraj encourages the addition of various curative agents to allow the formation of crosslinks.
Examiner’s response:  Pandiaraj teaches other curative agents as noted on page 9, however does not mandatorily include other curative agents.  It is noted that on page 10, lines 1-15, it teaches that HVA2 can provide sufficient crosslinking when used alone when the total rubber content is less than 15%.  As evidenced by Vasseur, HVA2 is N,N’-(m-phenylene)-bismaleimide.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764